Exhibit 10.2

 

THE ESCROW AGENT AGREEMENT

 

28 APRIL 2004

 

TELEWEST COMMUNICATIONS PLC

 

TELEWEST FINANCE (JERSEY) LIMITED

 

TELEWEST UK LIMITED

 

TELEWEST GLOBAL, INC.

 

THE BANK OF NEW YORK

 

--------------------------------------------------------------------------------

 

ESCROW AGENT

 

AGREEMENT

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made by way of deed on 28 April 2004

 

BETWEEN:

 

  (1) TELEWEST COMMUNICATIONS PLC, a public limited company incorporated in
England and Wales with registered number 2983307 (Telewest);

 

  (2) TELEWEST FINANCE (JERSEY) LIMITED, a limited liability company
incorporated under the Jersey Companies Law with registered number 77278
(Telewest Jersey);

 

  (3) TELEWEST UK LIMITED, a private limited company incorporated in England and
Wales with registered number 495679 (Telewest UK);

 

  (4) TELEWEST GLOBAL, INC., a Delaware corporation (New Telewest); and

 

  (5) THE BANK OF NEW YORK, a New York banking corporation acting through its
New York branch (Escrow Agent).

 

WHEREAS:

 

  A. Telewest proposes to enter into a creditors’ scheme of arrangement (the
Telewest Scheme) under section 425 of the Companies Act 1985 (the Act) with its
Scheme Creditors (as defined in the Telewest Scheme).

 

  B. Telewest Jersey proposes to enter into separate creditors’ schemes of
arrangement (the Jersey Scheme) (on identical terms) under both section 425 of
the Act and article 125 of the Companies (Jersey) Law 1991 (the Jersey Act) with
its Jersey Scheme Creditors (as defined in the Jersey Scheme).

 

  C. The Telewest Scheme and the Jersey Scheme are set out in Schedules 1 and 2
to the explanatory statement relating to the Schemes prepared in accordance with
section 426 of the Act and article 126 of the Jersey Act dated 30 April 2004.

 

  D. The Telewest Scheme and the Jersey Scheme provide for the appointment of
the Escrow Agent who will be responsible for, amongst other things, holding the
New Shares (as defined in the respective Schemes) in custody for, and
distributing the Share Entitlements to, the Scheme Creditors and the relevant
number of New Shares to Shareholders in accordance with the terms of the Schemes
and this Agreement.

 

  E. In the event that Telewest and/or Telewest Jersey enter into liquidation,
Telewest’s and/or Telewest Jersey’s obligations under the Telewest Scheme and
the Jersey Scheme will continue to be performed by Telewest and/or Telewest
Jersey in liquidation. However, to the extent that the liquidators of Telewest
and/or Telewest Jersey wish to close either liquidation whilst the obligations
of Telewest and/or Telewest Jersey under the Telewest Scheme and the Jersey
Scheme remain to be performed, Telewest UK has agreed to undertake to perform
such obligations in the place of Telewest and/or Telewest Jersey provided always
that such obligations do not involve the exercise of discretion on behalf of
Telewest UK and, as such, are wholly of a mechanical nature, or, to the extent
that such obligations would involve the exercise of discretion on behalf of
Telewest UK, that the liquidators of Telewest and/or Telewest Jersey set out
detailed and comprehensive instructions to Telewest UK as to how that discretion
should be exercised. In no event, however, shall Telewest UK be obliged to
perform any such obligation to the extent that it would, or may be likely to,
prevent qualification of the Financial Restructuring as a tax-free
reorganisation for US federal income tax purposes.

 

  F. The Escrow Agent will undertake to the High Court and the Jersey Court to
act in accordance with the terms of this Agreement.

 

  G. This Agreement is entered into as contemplated by the terms of the Schemes.

 

  H. It is the intention of the parties that this Agreement be executed as a
deed.

 

IT IS AGREED AND THIS DEED WITNESSES as follows:

 

  1. INTERPRETATION

 

  1.1 Capitalised terms used in this Agreement shall have the meanings given to
them in each Scheme unless otherwise expressly provided in this Agreement.

 

2



--------------------------------------------------------------------------------

  1.2 In this Agreement:

 

Agreed Scheme Claim means an Agreed Scheme Claim (as defined in the Telewest
Scheme) and/or a Jersey Agr\eed Scheme Claim (as defined in the Jersey Scheme);

 

Agreed Scheme Creditor means an Agreed Scheme Creditor (as defined in the
Telewest Scheme) and/or a Jersey Agreed Scheme Creditor (as defined in the
Jersey Scheme);

 

Ancillary Claim means an Ancillary Claim (as defined in the Telewest Scheme)
and/or a Jersey Ancillary Claim (as defined in the Jersey Scheme);

 

Bondholder means a Bondholder (as defined in the Telewest Scheme) and/or a
Jersey Bondholder (as defined in the Jersey Scheme);

 

Disputed Scheme Claim means a Disputed Scheme Claim (as defined in the Telewest
Scheme) and/or a Jersey Disputed Scheme Claim (as defined in the Jersey Scheme);

 

Distribution Notice means a notice served by Telewest or Telewest Jersey
directing the Escrow Agent to transfer New Shares or cash (as appropriate)
comprised in an Agreed Scheme Creditor’s Share Entitlement to a Scheme Creditor
or its Nominated Recipient or, in respect of a Scheme Claim of a Bondholder, to
its Participant via DTC;

 

DWAC Instruction means a deposit or withdrawal at custodian instruction given
through the DTC;

 

Effective Date means the Effective Date (as defined in the Telewest Scheme)
and/or the Jersey Effective Date (as defined in the Jersey Scheme);

 

Escrow Account means the Telewest Escrow Account and/or the Jersey Escrow
Account, as the context requires and Escrow Accounts means both of them;

 

Force Majeure means, in relation to any party, any circumstances beyond the
reasonable control of that party (including, without limitation, any strike,
lock-out or other form of industrial action);

 

Forms of Proxy means the forms of proxy for use at the Meetings;

 

Jersey Escrow Account means the account to be established with The Bank of New
York to hold New Shares (in physical form or in a DTC account) and cash into
which the Escrow Agent will transfer all and any New Shares to which Telewest
Jersey becomes entitled from time to time under the terms of the Telewest
Scheme;

 

Jersey Final Distribution means the Final Distribution (as defined in the Jersey
Scheme);

 

Jersey Final Distribution Date means the date of the Jersey Final Distribution;

 

Known Scheme Claims means Known Scheme Claims (as defined in the Telewest
Scheme) and Jersey Known Scheme Claims (as defined in the Jersey Scheme);

 

Known Scheme Creditors means Known Scheme Creditors (as defined in the Telewest
Scheme) and/or Jersey Known Scheme Creditors (as defined in the Jersey Scheme);

 

Notes means the Notes (as defined in the Telewest Scheme) and/or the Jersey
Notes (as defined in the Jersey Scheme);

 

Notified Ancillary Scheme Claim means a Notified Ancillary Scheme Claim (as
defined in the Telewest Scheme) and/or a Jersey Notified Ancillary Scheme Claim
(as defined in the Jersey Scheme);

 

3



--------------------------------------------------------------------------------

Notified Scheme Claim means a Notified Scheme Claim (as defined in the Telewest
Scheme) and/or a Jersey Notified Scheme Claim (as defined in the Jersey Scheme);

 

Notified Scheme Creditor means a Notified Scheme Creditor (as defined in the
Telewest Scheme) and/or a Jersey Notified Scheme Creditor (as defined in the
Jersey Scheme);

 

Schemes means the Telewest Scheme and/or the Jersey Scheme;

 

Scheme Claim means a Scheme Claim (as defined in the Telewest Scheme) and/or a
Jersey Scheme Claim (as defined in the Jersey Scheme);

 

Scheme Creditor means a Scheme Creditor (as defined in the Telewest Scheme)
and/or a Jersey Scheme Creditor (as defined in the Jersey Scheme) and Scheme
Creditors means any one or all of them, as the context requires;

 

Shareholder Distribution Notice means the notice as described in clause 6.1;

 

Telewest Bondholders means Bondholders (as defined in the Telewest Scheme);

 

Telewest Escrow Account means the account to be established with The Bank of New
York to hold New Shares (in physical form or in a DTC account) and cash;

 

Telewest Final Distribution means the Final Distribution (as defined in the
Telewest Scheme);

 

Telewest Final Distribution Date means the date of the Telewest Final
Distribution;

 

Transfer Agent means The Bank of New York in its capacity as transfer agent for
the shareholders of New Telewest;

 

Unresolved Claims means Unresolved Claims (as defined in the Telewest Scheme)
and/or Jersey Unresolved Claims (as defined in the Jersey Scheme); and

 

Website means the website to be established by Innisfree M&A Incorporated at
www.innisfree-telewest-registration.com for Participants to submit information
provided by Bondholders on their Forms of Proxy.

 

  1.3 In this Agreement:

 

  (a) references to a person include an individual, firm, partnership, company,
corporation, unincorporated body of persons and any state or state agency;

 

  (b) references to a natural person include his estate and personal
representatives;

 

  (c) references to a party to this Agreement include references to the
successors or assigns (immediate or otherwise) of that party; and

 

  (d) references to the singular include the plural and vice versa and words
importing one gender shall include all genders.

 

  1.4 Sub-clauses 1.1 to 1.3 above apply unless the contrary intention appears.

 

  1.5 The headings in this Agreement do not affect its interpretation.

 

  2. COMMENCEMENT

 

  2.1 For the avoidance of doubt, the obligations of the parties pursuant to
this Agreement shall have effect from the date of execution of this Agreement.

 

  2.2 Telewest and Telewest Jersey shall notify promptly the Escrow Agent upon
the occurrence of the Effective Date and the Jersey Effective Date respectively.

 

  3. AGREEMENT TO ACT

 

  3.1 The Escrow Agent hereby appointed by each of Telewest and Telewest Jersey
agrees to act as custodian of, and to hold in escrow, the New Shares as at the
Effective Date (or as soon as practicable thereafter) and to distribute New
Shares to Shareholders and Share Entitlements to Scheme Creditors in accordance
with the terms of each Scheme and this Agreement.

 

4



--------------------------------------------------------------------------------

  3.2 The Escrow Agent covenants with each of the other parties to this
Agreement to appear by counsel at the hearings to sanction the Telewest Scheme
and the Jersey Scheme to provide an undertaking in the form set out in Schedule
1 to this Agreement (selecting the appropriate bracketed section for the
relevant company and court) to the relevant courts.

 

  4. ESTABLISHMENT OF ESCROW ACCOUNTS

 

  4.1 As soon as reasonably practicable after the date of this Agreement and in
any event before the Effective Date, the Escrow Agent undertakes to Telewest and
Telewest Jersey that it shall establish the Escrow Accounts. The Escrow Agent
shall provide to Telewest and Telewest Jersey prompt written confirmation of the
establishment of the Escrow Accounts.

 

  4.2 On the Effective Date, or as soon as practicable thereafter, upon
notification from Telewest that the Effective Date has occurred, New Telewest
will issue and transfer, via the Transfer Agent, all the New Shares into the
Telewest Escrow Account.

 

  4.3 New Shares and any cash applicable to Shareholders or Notified Scheme
Creditors will be held by the Escrow Agent in the relevant Escrow Account as
bare trustee for the relevant Shareholders or Notified Scheme Creditors (to the
extent that their Notified Scheme Claims become Agreed Scheme Claims). The
Escrow Agent shall at no time whatsoever have any beneficial interest in the New
Shares or any cash held by it pursuant to the Schemes.

 

  4.4 Any dividends paid on any New Shares applicable to Shareholders or
Notified Scheme Creditors held by the Escrow Agent in the Escrow Accounts, or
any other payment whatsoever made in respect of the New Shares held in the
Escrow Accounts by the Escrow Agent, shall be paid to and received by the Escrow
Agent as follows:

 

  (a) in the case of New Shares relating to Agreed Scheme Claims, to be held on
bare trust absolutely for the relevant Agreed Scheme Creditor and the Escrow
Agent shall pay such amounts to that Agreed Scheme Creditor or to that Agreed
Scheme Creditor’s Designated DTC Account and/or that Agreed Scheme Creditor’s
Nominated Recipient (as appropriate), together with any interest which may have
accrued thereon, at the time any distribution of New Shares, or the Net Proceeds
of Sale thereof, is made to the relevant Agreed Scheme Creditor;

 

  (b) in the case of New Shares relating to Notified Scheme Claims that do not,
at the time such dividend is paid or other payment is made, constitute Agreed
Scheme Claims, to be held on bare trust absolutely for the relevant Notified
Scheme Creditor until the receipt of a valid Distribution Notice. On receipt of
a valid Distribution Notice, the Escrow Agent shall pay such amounts to the
relevant Notified Scheme Creditor or that Notified Scheme Creditor’s Designated
DTC Account and/or that Notified Scheme Creditor’s Nominated Recipient (as
appropriate), together with any interest which may have accrued thereon, at the
time any distribution of New Shares, or the Net Proceeds of Sale thereof, is
made to the relevant Notified Scheme Creditor; and

 

  (c) in the case of New Shares relating to Shareholders, to be held on bare
trust absolutely for the relevant Shareholder and the Escrow Agent shall pay
such amounts, together with any interest which may have accrued thereon, at the
time any distribution of New Shares, or the Net Proceeds of Sale thereof, is
made to the relevant Shareholder, to the Registrar for onward transmission to
the relevant Shareholder.

 

  4.5 The Escrow Agent shall, promptly after receipt or onward transfer of the
same pursuant to any of sub-clauses 4.2 to 4.4 above, provide to Telewest and
Telewest Jersey (as appropriate) an acknowledgement of the receipt or onward
transfer of each part of the New Shares and/or dividends paid, transferred,
issued or allotted to it.

 

  4.6 The entity with which any Escrow Account is held may only be changed by
the Escrow Agent if the Escrow Agent obtains the consent of Telewest and/or
Telewest Jersey, such consent not to be unreasonably withheld. Telewest or
Telewest Jersey may also direct the Escrow Agent to change the entity with which
any Escrow Account is held, subject to the consent of the Escrow Agent, such
consent not to be unreasonably withheld.

 

5



--------------------------------------------------------------------------------

  4.7 The Escrow Agent shall not have, and shall procure that none of its
respective delegates shall have, any right of indemnity, set-off, combination of
accounts or any other right whatsoever to apply the assets comprised in the
Escrow Accounts or any of them in discharge or satisfaction of any cost, right
of reimbursement, expense, loss or other liability of the Escrow Agent and all
such rights are hereby released by the Escrow Agent.

 

  5. UNDERTAKINGS

 

  5.1 The Escrow Agent agrees that, subject to sub-clauses 6.5 and 8.14, it
shall have no discretion in the making or withholding of any New Shares or cash
(as applicable) or credit or transfer required by a Distribution Notice or a
Shareholder Distribution Notice, or portion thereof. Subject to sub-clauses 6.5,
8.14 and 11.19 below, the Escrow Agent undertakes at all times to comply with
the instructions contained in the Distribution Notices and Shareholder
Distribution Notices and any other lawful directions given to it by, or on
behalf of, Telewest or Telewest Jersey.

 

  5.2 The Escrow Agent undertakes that any distribution or transfer shall only
be made following receipt by the Escrow Agent of a Distribution Notice or
Shareholder Distribution Notice (as applicable) or any other lawful directions
given to it by, or on behalf of, Telewest or Telewest Jersey and then only in
accordance with the terms of that Distribution Notice, Shareholder Distribution
Notice or other lawful direction.

 

  5.3 Subject to sub-clauses 11.18 and 11.19, the Escrow Agent undertakes that
it will take any and all reasonable action required by Telewest or Telewest
Jersey in order to give effect to the provisions of the relevant Scheme provided
that its proper costs and expenses of doing so (including legal fees) are paid
by Telewest or Telewest Jersey, as appropriate.

 

  5.4 Subject as provided in sub-clauses 5.3, 11.18 and 11.19, the Escrow Agent
undertakes that, save with the prior written consent of Telewest or Telewest
Jersey, it will not take any action affecting the Escrow Accounts or any part of
them except where necessary to give effect to the Schemes or the terms of any
Distribution Notice or Shareholder Distribution Notice or other lawful direction
given to it by, or on behalf of, Telewest or Telewest Jersey.

 

  5.5 The Escrow Agent undertakes in favour of Telewest and Telewest Jersey that
it will act honestly and in good faith and will exercise the diligence expected
of a reasonably prudent escrow agent in the fulfilment and/or exercise of its
duties and obligations under this Agreement.

 

  6. DISTRIBUTIONS TO SHAREHOLDERS

 

  6.1 Telewest will procure that the Registrar will notify the Escrow Agent, as
soon as reasonably practicable, but in any event before 5.00 p.m. (London time)
on the Bar Date, of the following:

 

  (a) the number of New Shares that the ADR Depositary will receive under the
Telewest Scheme (excluding, for the avoidance of doubt, any fractional
entitlements);

 

  (b) subject to having been provided by Telewest, the Escrow Agent or the
Shareholders themselves in advance with the relevant names, the respective
numbers of New Shares that certain Shareholders who have elected to receive New
Shares through DTC will receive under the Telewest Scheme (excluding, for the
avoidance of doubt, any fractional entitlements);

 

  (c) the aggregate number of New Shares that Shareholders who will receive
their New Shares through CREST (as defined in the Telewest Scheme) will receive
under the Telewest Scheme (excluding, for the avoidance of doubt, any fractional
entitlements);

 

  (d) the aggregate number of New Shares that Shareholders in jurisdictions
outside the US, the UK and the Republic of Ireland are entitled to receive under
the Telewest Scheme (including an analysis per jurisdiction and per individual
Shareholder) (excluding, for the avoidance of doubt, any fractional
entitlements); and

 

  (e) the number of New Shares that represent the nominal value of the aggregate
fractional entitlements of Shareholders under the Telewest Scheme.

 

Such notice shall be given by the Registrar on behalf of Telewest and shall
constitute a Shareholder Distribution Notice instructing the Escrow Agent to
comply with its obligations under this Agreement as set out in sub-clauses 6.2
to 6.6.

 

6



--------------------------------------------------------------------------------

  6.2 As soon as reasonably practicable after receipt of the notification under
sub-clause 6.1(a), the Escrow Agent will notify the ADR Depositary of the number
of New Shares it will receive under the Telewest Scheme (excluding, for the
avoidance of doubt, any fractional entitlements).

 

  6.3 The Escrow Agent undertakes on the Business Day following the Bar Date,
subject to clause 6.5, to:

 

  (a) transfer the number of New Shares notified to the Escrow Agent pursuant to
sub-clause 6.1(a) to the DTC account of the ADR Depositary;

 

  (b) transfer the number of New Shares notified to the Escrow Agent pursuant to
sub-clause 6.1(b) above to the respective DTC accounts of those Shareholders who
have elected to receive their New Shares through DTC; and

 

  (c) transfer the number of New Shares notified to the Escrow Agent pursuant to
sub-clause 6.1(c) above to the DTC account of CREST International Nominees
Limited.

 

  6.4 The Escrow Agent will, as soon as reasonably practicable after the
Business Day following the Bar Date, sell, or procure the sale of, the number of
New Shares notified to it pursuant to sub-clause 6.1(e) above on the Open Market
and, subject to clauses 6.6 and 6.7, pay the Net Proceeds of Sale of such New
Shares to the Registrar for onward transmission to the relevant Shareholders in
accordance with their respective fractional entitlements.

 

  6.5 The Escrow Agent will not distribute New Shares, or procure the
distribution of New Shares, to Shareholders where such distributions of New
Shares to Shareholders in jurisdictions outside the US, the UK and the Republic
of Ireland would, or might, in its opinion (subject to the prior consent from
Telewest), be unduly onerous or where Telewest directs the Escrow Agent that
such distributions would, or might be, prohibited by any relevant law. If
directed by Telewest, such direction shall include the details of the aggregate
number of New Shares (of those identified at clause 6.1(d)) to be sold pursuant
to this clause 6.5 and the Escrow Agent shall sell, or procure the sale of, such
New Shares on the Open Market and, subject to clauses 6.6 and 6.7, pay the Net
Proceeds of Sale to the Registrar for onward transmission to the Shareholders
who would otherwise have been entitled to receive such New Shares. Any New
Shares identified at clause 6.1(d) and not sold by the Escrow Agent pursuant to
this clause 6.5 shall be distributed by the Escrow Agent in the manner
identified at clause 6.3, as is appropriate.

 

  6.6 The Escrow Agent will convert the Net Proceeds of Sale for the
Shareholders, other than the ADR Depositary, into the sterling equivalent.

 

  6.7 The price, terms, timing and manner of any sale under this clause 6, and
any currency exchange effected by the Escrow Agent in connection with or related
to the sale or the proceeds of the sale, shall be at the Escrow Agent’s sole
discretion and the Escrow Agent shall have no Liability for any loss or alleged
loss arising from such sale or a failure to procure any purchaser for such New
Shares (save to the extent such loss or alleged loss is caused by the
negligence, wilful default or fraud of the Escrow Agent).

 

  7. DETERMINATION OF SCHEME CLAIMS

 

  7.1 In accordance with the Schemes, Telewest or Telewest Jersey (as
appropriate) shall determine the Scheme Claims, other than the Known Scheme
Claims, and shall decide whether or not they shall become Agreed Scheme Claims.
The Escrow Agent will provide all reasonable assistance to Telewest and Telewest
Jersey in their determination of Scheme Claims.

 

  7.2 Bondholders are not required by the terms of the relevant Schemes to
complete a Claim Form in respect of their Scheme Claims arising directly out of
principal of and unpaid interest under the Notes. Bondholders may complete a
Form of Proxy in advance of the relevant Meeting for the purposes both of voting
and to inform Telewest or Telewest Jersey (as appropriate) of the name into
which they would like the definitive registered certificates representing their
holdings of Notes to be registered. The relevant information will be completed
by Participants on the Website. Telewest and Telewest Jersey will procure that
all information provided on the Website will be transmitted to the Escrow Agent
as soon as reasonably practicable on or following the Voting Deadline.

 

7



--------------------------------------------------------------------------------

  7.3 Before the relevant Meeting, the Escrow Agent undertakes in favour of
Telewest and Telewest Jersey:

 

  (a) to sign the definitive registered certificates of the Notes provided by
Telewest and/or Telewest Jersey, in accordance with the terms of the Company
Indentures and the Jersey Indenture, requested by Bondholders to be exchanged
into definitive form and to hold such definitive form certificates in accordance
with the terms of this Agreement; and

 

  (b) in respect of information submitted on the Website, liaise with each of
DTC, Euroclear, Clearstream, any other relevant Clearing System and Innisfree
M&A Incorporated, to ascertain that all Notes, the subject of the information
submitted on the Website, have been blocked from trading through the appropriate
procedures in the relevant Clearing System.

 

  7.4 After the relevant Meeting, the Escrow Agent undertakes in favour of
Telewest and Telewest Jersey:

 

  (a) to post Claim Forms to each of the Scheme Creditors other than Bondholders
(in respect of their Known Scheme Claims) (at the addresses provided by them),
including any Scheme Creditors that have notified Telewest or Telewest Jersey
(as appropriate) that they have Ancillary Claims;

 

  (b) to collate all hard copy Claim Forms received and check that they have
been duly completed;

 

  (c) to notify the relevant Notified Scheme Creditors of any missing
information and any manifest errors in each Claim Form received by it;

 

  (d) to maintain records of all Claim Forms received and to make such records
available to Telewest or Telewest Jersey (as appropriate) at all reasonable
times upon request; and

 

  (e) to provide to Telewest or Telewest Jersey (as appropriate) information on
each Notified Scheme Claim for Telewest or Telewest Jersey (as appropriate) to
verify the legitimacy and the quantum of such claim.

 

  7.5 Prior to the Effective Date, the Escrow Agent will hold the definitive
registered certificates in escrow for the Definitive Holders pending the
Effective Date.

 

  7.6 On the Effective Date, upon notice from Telewest or Telewest Jersey, the
Escrow Agent shall convert the definitive registered certificates into
book-entry interests in the global form of the relevant Notes. The Escrow Agent
shall liaise with the registrar of the Notes to ensure that such exchange is
recorded in the register of the Notes.

 

  7.7 If (i) either Scheme is not approved at the relevant Meeting; or (ii) the
Court does not sanction either Scheme either at first instance, or, if
appropriate, on final appeal; or (iii) the Effective Date has not occurred by 27
July 2004 or 60 days after the date of any vote by Scheme Creditors to approve
the Schemes, subject to that vote occurring on or before 12 July 2004, the
Escrow Agent shall, as soon as practicable after the first of (i), (ii) or (iii)
to occur, deliver, by ordinary uninsured post, definitive registered
certificates to the relevant addresses of the Definitive Holders provided on the
Forms of Proxy.

 

  8. INITIAL DISTRIBUTIONS TO SCHEME CREDITORS UNDER THE SCHEMES

 

  8.1 On the Business Day following the Bar Date, or as soon as practicable
thereafter, Telewest will deliver to the Escrow Agent the following Distribution
Notices identifying the total number of New Shares to be distributed in the
Initial Distribution to:

 

  (a) Telewest Bondholders in respect of each issue of Notes (other than the
Jersey Notes) and Jersey Bondholders in respect of the Jersey Guarantee
Liability;

 

  (b) the Jersey Escrow Account (in respect of Telewest Jersey’s Scheme Claim in
the Telewest Scheme); and

 

  (c) all other Notified Scheme Creditors with Agreed Scheme Claims at the Bar
Date.

 

  8.2 On receipt of the Distribution Notice referred to in sub-clause 8.1(a)
above, the Escrow Agent will instruct the Transfer Agent to transfer, for each
issue of Notes (other than the Jersey Notes) and the Jersey Guarantee Liability,
the total number of New Shares for Telewest Bondholders holding Notes which are
eligible in DTC and Jersey Bondholders in respect of the Jersey Guarantee
Liability into DTC. The Escrow Agent will instruct DTC to distribute the
relevant number of New Shares pro rata to the relevant DTC Participants.

 

8



--------------------------------------------------------------------------------

  8.3 On receipt of the Distribution Notice referred to in sub-clause 8.1(a)
above, the Escrow Agent will instruct the Transfer Agent to transfer, for each
issue of Notes (other than the Jersey Notes), the total number of New Shares for
Telewest Bondholders holding Notes which are only eligible in Euroclear or
Clearstream to the DTC custodian accounts of Euroclear or Clearstream. The
Escrow Agent will advise Euroclear and Clearstream to deliver the relevant
number of New Shares pro rata to the relevant Participants in Euroclear or
Clearstream.

 

  8.4    (a)    On receipt of the Distribution Notice referred to in sub-clause
8.1(b) above, the Escrow Agent shall transfer Telewest Jersey’s Initial Share
Entitlement as Scheme Creditor in the Telewest Scheme to the Jersey Escrow
Account.

 

  (b) On receipt of the New Shares into the Jersey Escrow Account referred to in
sub-clause 8.4(a) above, Telewest Jersey will deliver to the Escrow Agent a
Distribution Notice identifying the total number of New Shares to be distributed
in the Initial Distribution to Jersey Bondholders.

 

  (c) On receipt of the Distribution Notice referred to in sub-clause 8.4(b)
above, the Escrow Agent will instruct the Transfer Agent to transfer the total
number of New Shares for Jersey Bondholders into DTC. The Escrow Agent will
instruct DTC to distribute the relevant number of New Shares pro rata to the
relevant DTC Participants.

 

  8.5 On receipt of the Distribution Notice referred to in sub-clause 8.1(c)
above, the Escrow Agent will instruct the Transfer Agent to transfer the total
number of New Shares for Notified Scheme Creditors with Agreed Scheme Claims in
accordance with sub-clauses 8.7 and 8.8 below.

 

  8.6 The Escrow Agent will liaise with the Clearing Systems to arrange for the
Notes to be cancelled on receipt of the New Shares into the Clearing Systems.

 

  8.7 In respect of all Scheme Claims (including Scheme Claims of holders of
Eurobell Notes) other than Scheme Claims of Bondholders arising directly out of
principal of and unpaid interest under the Notes and the Scheme Claim of
Telewest Jersey in the Telewest Scheme, as and when such Scheme Claims become
Agreed Scheme Claims, Telewest or Telewest Jersey (as appropriate) will deliver
to the Escrow Agent a duly completed Distribution Notice identifying each
Notified Scheme Creditor or its Nominated Recipient to which the New Shares are
to be transferred, the amount of New Shares or cash (as applicable) to be
transferred and the manner of distribution of the Notified Scheme Creditor’s
Initial Share Entitlement.

 

  8.8 On receipt of a Distribution Notice requiring the Escrow Agent to transfer
New Shares or cash to a Notified Scheme Creditor in accordance with the
provisions of the Schemes, the Escrow Agent shall as soon as reasonably
practicable transfer (or procure the transfer) to the relevant Notified Scheme
Creditor or to that Notified Scheme Creditor’s Nominated Recipient (as
appropriate) a number of New Shares or cash equal to that Notified Scheme
Creditor’s Initial Share Entitlement.

 

  8.9 To the extent that there are any fractional entitlements to New Shares in
respect of any Agreed Scheme Claim, the fractional entitlements will be rounded
down by the Escrow Agent. The Escrow Agent shall aggregate the fractional
entitlements and will retain them in escrow for distribution in accordance with
the Schemes on the Telewest Final Distribution Date and/or the Jersey Final
Distribution Date (as appropriate).

 

  8.10 In respect of duly completed Distribution Notices received on the day of
the Bar Date (but after 5.00 p.m. London time), the Escrow Agent shall transfer
the New Shares or cash in accordance with the instructions in the Distribution
Notice on the Business Day immediately after the Bar Date.

 

  8.11 In respect of duly completed Distribution Notices received after midnight
on the day of the Bar Date, the Escrow Agent shall transfer the New Shares or
cash in accordance with the instructions in the Distribution Notice within
2 Business Days of receipt of the Distribution Notice.

 

  8.12 In respect of each Distribution Notice that directs the Escrow Agent to
transfer New Shares in certificated form, the Escrow Agent shall instruct the
Transfer Agent to transfer New Shares to the relevant Notified Scheme Creditor
or the relevant Notified Scheme Creditor’s Nominated Recipient (as appropriate)
in certificated form. Telewest or Telewest Jersey will procure that the Transfer
Agent complies with the instructions of the Escrow Agent.

 

9



--------------------------------------------------------------------------------

  8.13 In respect of each Distribution Notice that directs the Escrow Agent to
sell a Notified Scheme Creditor’s Share Entitlement, the Escrow Agent shall sell
the amount of New Shares represented by such Share Entitlement on the Open
Market and account to such Notified Scheme Creditor or that Notified Scheme
Creditor’s Nominated Recipient, as the case may be, for the Net Proceeds of
Sale.

 

  8.14 The Escrow Agent will not distribute New Shares to a Notified Scheme
Creditor or a Notified Scheme Creditor’s Nominated Recipient if the address
supplied in the Claim Form is outside of the UK or the US and such distributions
would, or might, in the opinion of the Escrow Agent (subject to the prior
consent from Telewest or Telewest Jersey), be unduly onerous or Telewest or
Telewest Jersey (as applicable) directs the Escrow Agent that such distributions
would, or might, be prohibited by any relevant law. In respect of those New
Shares, if directed by Telewest or Telewest Jersey (as applicable), the Escrow
Agent shall sell, as soon as reasonably practicable thereafter, or procure the
sale of, the same on the Open Market and pay the Net Proceeds of Sale of them to
the Notified Scheme Creditor or that Notified Scheme Creditor’s Nominated
Recipient, in full satisfaction of that Notified Scheme Creditor’s rights under
the Schemes. Any sale undertaken pursuant to such an instruction shall be deemed
for the purposes of the Schemes to have been made at the request and
authorisation of the relevant Notified Scheme Creditor.

 

  8.15 To the extent that the Escrow Agent is directed to sell New Shares, the
price, terms, timing and manner of such sale effected by the Escrow Agent in
connection with or related to such sale and any currency exchange shall be at
the sole discretion of the Escrow Agent and the Escrow Agent shall have no
Liability for any loss or alleged loss arising from such sale or a failure to
procure any purchaser for such New Shares (save to the extent such loss or
alleged loss is caused by the negligence, wilful default or fraud of the Escrow
Agent).

 

  9. FINAL DISTRIBUTION UNDER THE SCHEMES

 

  9.1 Subject to sub-clause 9.2 below, Telewest and/or Telewest Jersey (as
applicable) will notify the Escrow Agent in writing of the Telewest Final
Distribution Date and the Jersey Final Distribution Date.

 

  9.2    (a)    In the event that there is no Telewest Final Distribution,
Telewest will serve a Distribution Notice on the Escrow Agent confirming that
there is no Telewest Final Distribution.

 

  (b) In the event that there is no Jersey Final Distribution, Telewest Jersey
will serve a Distribution Notice on the Escrow Agent confirming that there is no
Jersey Final Distribution.

 

  9.3 To the extent that any New Shares or cash remain in escrow after:

 

  (a) all Unresolved Claims and Disputed Scheme Claims have become Agreed Scheme
Claims, and Scheme Creditors have received their Initial Share Entitlements in
respect thereof, or have been conclusively rejected or have been withdrawn;

 

  (b) the Escrow Agent has transferred all the New Shares required pursuant to
the Initial Distributions; and

 

  (c) in respect of Telewest Jersey only, Telewest has made a Final Distribution
in respect of the Telewest Scheme, or has served a Distribution Notice pursuant
to sub-clause 9.2(a) that there is no Telewest Final Distribution,

 

upon notification from Telewest or Telewest Jersey (as applicable), pursuant to
sub-clause 9.1, the Escrow Agent shall transfer, subject to sub-clauses 9.4 and
9.5 below, all the remaining New Shares and cash held in the Telewest Escrow
Account to Telewest Scheme Creditors and all remaining New Shares and cash held
in the Jersey Escrow Account to Jersey Scheme Creditors, in each case with
Agreed Scheme Claims, pro rata to the amount of their Agreed Scheme Claims.

 

  9.4    (a)    In respect of Telewest Jersey’s Scheme Claim in the Telewest
Scheme, Telewest will deliver to the Escrow Agent a Distribution Notice
identifying the relevant number of New Shares or cash to be transferred to
Telewest Jersey as Scheme Creditor into the Jersey Escrow Account and shall
transfer Telewest Jersey’s Final Distribution as Scheme Creditor in the Telewest
Scheme to the Jersey Escrow Account.

 

10



--------------------------------------------------------------------------------

  (b) On receipt of the New Shares into the Jersey Escrow Account referred to in
sub-clause 9.4(a) above, Telewest Jersey will deliver to the Escrow Agent a
Distribution Notice identifying the total number of New Shares to be distributed
in the Jersey Final Distribution.

 

  9.5 In respect of Bondholders, Telewest or Telewest Jersey (as applicable)
will deliver to the Escrow Agent a Distribution Notice identifying the relevant
number of New Shares or cash to be distributed to Bondholders in respect of each
issue of Notes and the Escrow Agent shall instruct the relevant Clearing System
to carry out the transfer.

 

  9.6 In respect of all other Notified Scheme Creditors (other than Bondholders
and Telewest Jersey), Telewest or Telewest Jersey (as applicable) will deliver
to the Escrow Agent a Distribution Notice identifying the relevant number of New
Shares or cash to be distributed to those Notified Scheme Creditors in
accordance with the directions given in the Notified Scheme Creditor’s Claim
Form, or as directed by Telewest or Telewest Jersey (as applicable).

 

  9.7 To the extent that the provisions of the Schemes regarding fractional
entitlements mean that there are New Shares remaining in escrow after the Final
Distribution, the Escrow Agent shall aggregate the respective fractional
entitlements and sell them on the Open Market, or procure the sale of the same.
The Escrow Agent will remit the Net Proceeds of Sale of such New Shares to the
NSPCC. The price, terms, timing and manner of such sale effected by the Escrow
Agent in connection with or related to such sale and any related currency
exchange, shall be at the sole discretion of the Escrow Agent and the Escrow
Agent shall have no Liability for any loss or alleged loss arising from such
sale or a failure to procure any purchaser for such New Shares (save to the
extent such loss or alleged loss is caused by the negligence, wilful default or
fraud of the Escrow Agent).

 

  10. Termination Date

 

  10.1 On and following the Termination Date, no further Claim Forms will be
accepted by or on behalf of Telewest or Telewest Jersey. On the Termination Date
(or, to the extent that any Disputed Scheme Claims or Jersey Disputed Scheme
Claims are at that time in the process of being determined by the Independent
Adjudicator, on the date of final determination of such Scheme Claims by the
Independent Adjudicator), Telewest and/or Telewest Jersey will direct the Escrow
Agent that the Net Proceeds of Sale of any New Shares and such cash remaining in
the Escrow Accounts and not attributable to any Agreed Scheme Claim and in
relation to which the Escrow Agent has not received any valid delivery
instructions, are to be sold by the Escrow Agent on the Open Market and the Net
Proceeds of Sale will be transferred to the NSPCC.

 

  10.2 Promptly after each Escrow Account ceases to have any cash or New Shares
credited to it, the Escrow Agent shall, subject to obtaining the prior consent
of Telewest and Telewest Jersey, arrange for that Escrow Account to be closed.

 

  11. RIGHTS, POWERS AND DUTIES OF THE ESCROW AGENT

 

  11.1 The Escrow Agent, in its individual capacity or any other capacity, may
exercise voting rights and any other rights whatsoever in respect of the New
Shares and may deal with New Telewest with the same rights it would have if it
were not the Escrow Agent. However, the Escrow Agent shall be under no
obligation to exercise its voting rights or any other rights whatsoever in
respect of the New Shares (save as may be required by law).

 

  11.2 The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and any other duties,
responsibilities and obligations agreed between Telewest or Telewest Jersey and
the Escrow Agent and no duties, responsibilities or obligations shall be
inferred or implied. The Escrow Agent shall not be required to, and nor shall
it, undertake any duties, responsibilities or obligations that are contrary to
the terms of this Agreement. The Escrow Agent shall not be required to, and nor
shall it, expend or risk any of its own funds or otherwise incur any financial
liability in the performance of any of its duties under this Agreement save
where the same arises as a result of its negligence, misfeasance, breach of duty
or wilful default. The Escrow Agent shall incur no liability to Telewest,
Telewest Jersey or any other person for errors made by Notified Scheme Creditors
(or their agents, advisers or representatives) on their Claim Forms, nor for any
fraudulent or otherwise inaccurate Claim Form.

 

11



--------------------------------------------------------------------------------

  11.3 The Escrow Agent shall be under no obligation to accept or act upon any
request or instructions issued by a Scheme Creditor other than with respect to a
request or instruction on a Form of Proxy.

 

  11.4 Save to the extent that Telewest, Telewest Jersey or any other person
informs the Escrow Agent in writing of an error submitted on the Website, the
Escrow Agent shall be entitled to rely on the information provided on the
Website and shall not be responsible for its accuracy.

 

  11.5 The Escrow Agent shall not be responsible for, or chargeable with
knowledge of, the terms and conditions of any other agreement, instrument or
document executed between the other parties, other than the Schemes and the
explanatory statement to such Schemes dated 30 April 2004 and such agreements,
instruments or documents as may be specifically referred to in the Schemes and
in this Agreement.

 

  11.6 Each of Telewest, Telewest Jersey and Telewest UK (as applicable) agrees
(subject as provided in sub-clause 11.7) to reimburse the Escrow Agent on demand
for, and to indemnify and hold the Escrow Agent harmless against and with
respect to, any and all loss, liability, damage or expense (including, but
without limitation, reasonable legal fees, costs and disbursements and any taxes
it may incur by being a trustee or otherwise of the New Shares) that the Escrow
Agent may suffer or incur in connection with it acting in accordance with the
Schemes or this Agreement or at the request or direction of Telewest, Telewest
Jersey or Telewest UK provided that Telewest and Telewest Jersey do so only in
relation to their respective Schemes, except to the extent that such loss,
liability, damage or expense arises from the Escrow Agent’s own negligence,
misfeasance, breach of duty or wilful default or other breach by it of this
Agreement.

 

  11.7 In case any action shall be brought against the Escrow Agent (the
indemnified person) in respect of which recovery may be sought from Telewest,
Telewest Jersey or Telewest UK (as applicable) (the indemnifier), under
sub-clause 11.6, the indemnified person shall promptly notify the indemnifier in
writing. Subject to sub-clause 11.8, the indemnifier may participate at its own
expense in the defence of any action.

 

  11.8 If it so elects within a reasonable time after receipt of the notice
referred to in sub-clause 11.7, the indemnifier may assume the defence of the
action with legal advisers chosen by it. Notwithstanding such election the
indemnified person may employ separate legal advisers, and the indemnifier shall
bear the fees and expenses of such separate legal advisers, if:

 

  (a) the use of the legal advisers chosen by the indemnifier to represent the
indemnified person would, in the sole opinion of the Escrow Agent, present such
legal advisers with a conflict of interest;

 

  (b) the actual or potential defendants in, or targets of, any such action
include both the indemnified person and the indemnifier and the indemnified
person concludes that there may be legal defences available to it which are
different from or additional to those available to the indemnifier; or

 

  (c) the indemnifier has not employed legal advisers satisfactory to the
indemnified person to represent the indemnified person within a reasonable time
after notice of the institution of such action.

 

If the indemnifier assumes the defence of the action, the indemnifier shall not
be liable for any fees and expenses of legal advisers of the indemnified person
incurred thereafter in connection with the action, except as stated above.

 

  11.9 Telewest, Telewest Jersey and Telewest UK (as applicable) shall not be
liable in respect of any settlement of any action effected without its consent,
such consent not to be unreasonably withheld or delayed. Telewest, Telewest
Jersey and Telewest UK (as applicable) shall not, without the prior written
consent of the indemnified person, where the indemnified person is an actual, or
is reasonably likely to be a potential, party to such claim or action, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim or action in respect of which recovery may be sought under
this Agreement unless such settlement, compromise or consent includes an
unconditional release of the indemnified person from all liability arising out
of such claim or action and does not include a statement as to, or an admission
of, fault, culpability or failure to act by or on behalf of the indemnified
person.

 

12



--------------------------------------------------------------------------------

  11.10 The Escrow Agent may obtain and pay for such reasonable legal or other
expert advice or services as it may reasonably consider necessary in relation to
this Agreement, and may rely on the opinion of, or advice obtained from, any
accountant, lawyer or other expert of good repute and shall incur no liability
and shall be fully protected in acting in good faith in accordance with such
opinion or advice.

 

  11.11 The Escrow Agent shall be at liberty to hold this Agreement and any
other documents relating to it, or to deposit them in any part of the world with
any banker or banking company or company whose business includes undertaking the
safe custody of documents or lawyer or firm of lawyers considered by the Escrow
Agent to be of good repute, and the Escrow Agent shall not be responsible for or
be required to insure against any liability incurred in connection with any such
holding or deposit and may pay all sums required to be paid on account of or in
respect of any such deposit.

 

  11.12 The Escrow Agent shall not (unless and to the extent ordered so to do by
a court of competent jurisdiction) be required to disclose to any Scheme
Creditor any information (including, without limitation, information of a
confidential, financial or price sensitive nature) made available to it by any
other party to this Agreement or any other person in connection with this
Agreement.

 

  11.13 The Escrow Agent shall not be required to take any legal action or
proceedings unless it has been indemnified and/or provided with security to its
reasonable satisfaction against all actions, proceedings, claims and demands to
which it may render itself liable and all costs, charges, damages, expenses and
liabilities which it may incur by so doing.

 

  11.14 Each of Telewest, Telewest Jersey and Telewest UK agrees (a) that it
will not take any proceedings, or assert or seek to assert any claim, against
any officer or employee of the Escrow Agent in respect of any claim it might
have against the Escrow Agent or in respect of this Agreement and (b) that any
officer or employee of the Escrow Agent may enforce this provision.

 

  11.15 The Escrow Agent may (without any responsibility for any resulting loss)
rely on:

 

  (a) any written communication, certificate, legal opinion or other document
received or obtained by it in the course of performing its obligations under
this Agreement and believed by it to be genuine and correct and to have been
signed by, or with the authority of, the proper person; and

 

  (b) any written statement made to it in the course of, and as part of,
performing its obligations under this Agreement by a director, officer, partner
or employee of any person regarding any matters which may reasonably be assumed
to be within the maker’s knowledge or within the maker’s power to verify.

 

  11.16 Any opinion, advice or information described in sub-clause 11.15 on
which the Escrow Agent relies or intends to rely may be sent or communicated by
letter or facsimile transmission. The Escrow Agent shall not be liable for
acting properly and in accordance with this Agreement on any opinion, advice or
information which is so conveyed, unless the opinion, advice or information
contains some error of which the Escrow Agent is aware or which is manifest.

 

  11.17 The Escrow Agent may provide advisory or other services to or engage in
any kind of business with any person party to, or affected by, the arrangements
the subject of this Agreement and may do so without any obligation to account to
or disclose any such arrangements to any person except to the extent that to do
so would place the Escrow Agent in a position where it has a conflict of
interest with its rights, duties and obligations in this Agreement or the
Schemes. The Escrow Agent shall ensure that no employees or officers charged
with the functions set out in this Agreement shall be involved in or assist in
the provision of advice or other services to any other person in respect of the
Schemes. The Escrow Agent shall maintain effective systems to ensure that no
confidential information held by it as a result of its appointment as Escrow
Agent under this Agreement regarding the Telewest Scheme or the Jersey Scheme
shall be accessible to any employee of the Escrow Agent for purposes other than
carrying out its duties as Escrow Agent.

 

  11.18

The Escrow Agent may exercise any of its rights and perform any of its duties,
obligations and responsibilities under this Agreement through its agents and
employees and, provided that it has exercised reasonable care in the selection
of any such agent or employee, shall not be responsible for

 

13



--------------------------------------------------------------------------------

       any misconduct or omission on the part of, or be bound to supervise the
proceedings or acts of, any such agent or employee save where the same arises as
a result of its negligence or wilful default. Any such agent or employee which
is engaged in any profession or business shall be entitled to charge and be paid
all usual reasonable fees, expenses and other charges for its services.

 

  11.19 The Escrow Agent may refrain from doing anything which would, or might
in its opinion, be contrary to any law or any directive or regulation having the
force of law to which it is subject or which would or might otherwise render it
liable to any person and may do anything which is, in its reasonable opinion,
necessary to comply with such law, directive or regulation.

 

  12. INVESTMENTS

 

  12.1 The Escrow Agent must credit all interest earned (if any) and dividends
or other cash received in respect of any assets in any Escrow Account (Profits)
to the relevant cash account forming part of that Escrow Account until payment
or transfer to Scheme Creditors and Shareholders, or to the NSPCC (if
appropriate) in accordance with the provisions of this Agreement.

 

  13. TERMINATION

 

  13.1 Upon closure of all of the Escrow Accounts in accordance with the terms
of this Agreement, the Escrow Agent shall have no further duties,
responsibilities or obligations hereunder save for such obligations as may have
arisen prior to such closure, which obligations have not as at the time of such
closure been fulfilled or discharged.

 

  14. REPRESENTATIONS AND WARRANTIES

 

  14.1 Each of the parties to this Agreement represents and warrants to each of
the others that it has the capacity, power and authority to enter into this
Agreement and that the obligations assumed by it (if any) are legal, valid and
binding obligations on it.

 

  14.2 Each of the parties to this Agreement represents and warrants to each of
the others that neither the execution by it, nor the performance by it of its
respective obligations (if any) in accordance with the terms, of this Agreement
will:

 

  (a) so far as that party is aware (which for these purposes and in respect of
the Escrow Agent includes those employees of the Escrow Agent charged with the
functions set out in this Agreement), violate or conflict with, or constitute a
default under, any agreement or other obligation to which that party to its
knowledge is subject or by which it is bound; or

 

  (b) so far as that party is aware, contravene or conflict with or constitute a
violation of any provision of any law, rule, regulation, judgement, order or
decree which is binding on it.

 

  14.3 Each of the parties to this Agreement represents and warrants to each of
the other parties that it has obtained the power, capacity and authority to
execute, and perform its respective obligations (if any) in accordance with the
terms of, this Agreement.

 

  15. FEES AND EXPENSES

 

  15.1 The Escrow Agent shall be paid fees and expenses for its services under
this Agreement in accordance with the fee letter between Telewest and the Escrow
Agent, dated 16 March 2004.

 

  15.2 If Telewest or Telewest Jersey asks the Escrow Agent to carry out any
significant task outside the scope of this Agreement, the Escrow Agent may
require a reasonable sum on account of expected fees and expenses and may
decline to continue or begin such task until such payment is received by it.

 

  16. FURTHER ASSURANCE

 

  16.1 The parties shall do and execute, or procure to be done and executed, all
necessary acts, deeds and documents, including, but not limited to, giving the
necessary instructions and/or notifications to the relevant Clearing Systems
(and giving the necessary instructions to their solicitors, to effect the
release of the contents of any of the Escrow Accounts in accordance with any
termination of any of them pursuant to clause 13) and shall provide each other
with commercially reasonable mutual support for the purposes of doing so to give
effect to the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

  17. FURTHER TERMS AND CONDITIONS

 

  17.1 If at any time the Escrow Agent is served with any judicial or
administrative order, judgement, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Accounts (each a
Judicial Notice), the Escrow Agent may comply therewith in any manner as it or
legal counsel of its choosing deems appropriate; provided that, if reasonably
practicable, it shall notify Telewest and/or Telewest Jersey (as appropriate) of
such Judicial Notice received and shall use its best efforts to discuss the
manner in which it proposes to comply with that Judicial Notice with Telewest
and/or Telewest Jersey (as appropriate) prior to doing so. If the Escrow Agent
complies with any Judicial Notice, it shall not be liable to any other person or
entity even though such Judicial Notice may be subsequently modified or vacated
or otherwise determined to have been without legal force or effect.

 

  17.2 The Escrow Agent shall provide Telewest and Telewest Jersey with
quarterly statements identifying the transactions, charges (if any) and Profits
earned (if any) on the Escrow Accounts and undistributed balances of the Escrow
Accounts.

 

  17.3 Subject to the provisions of sub-clause 17.4, the Escrow Agent may resign
at any time by giving to Telewest and Telewest Jersey not less than 60 days’
prior written notice.

 

  17.4 If the Escrow Agent has given notice of resignation as provided in
sub-clause 17.3, a successor escrow agent shall be appointed by Telewest and
Telewest Jersey. A resignation of the Escrow Agent shall not become effective
until a successor escrow agent is appointed. The Escrow Agent shall ensure that
the successor escrow agent becomes the custodian of the Escrow Accounts and the
successor escrow agent shall have all the rights, powers and duties of the
Escrow Agent under this Agreement.

 

  17.5 Telewest or Telewest Jersey (as appropriate) may terminate the Escrow
Agent’s appointment under this Agreement at any time and with immediate effect
by serving written notice on the Escrow Agent.

 

  17.6 Upon termination of the Escrow Agent’s appointment, under sub-clause 17.3
or 17.5, the Escrow Agent shall ensure that Telewest or Telewest Jersey (or any
successor escrow agent appointed) becomes custodian of the Escrow Accounts. The
Escrow Agent shall deliver to Telewest or Telewest Jersey all books, records and
documentation (including, for the avoidance of doubt, any Claim Forms received
by the Escrow Agent) received or created by the Escrow Agent in connection with
or in relation to this Agreement and/or the Schemes. The Escrow Agent shall
cooperate fully with Telewest and Telewest Jersey and any such successor escrow
agent, subject only to the reimbursement of its reasonable fees and expenses
(including legal fees) in connection therewith.

 

  17.7 None of the parties to this Agreement shall be in breach of its
obligations (if any) under this Agreement as a result of any delay or
non-performance of its obligations (if any) under this Agreement arising from
any Force Majeure.

 

  17.8 To the extent that the liquidators of Telewest and Telewest Jersey wish
to close the liquidation whilst the obligations of Telewest and Telewest Jersey
under the Telewest Scheme and the Jersey Scheme remain to be performed, Telewest
UK has agreed to undertake to perform such obligations in the place of Telewest
and Telewest Jersey provided always that such obligations do not involve the
exercise of discretion on behalf of Telewest UK and, as such, are wholly of a
mechanical nature, or, to the extent that such obligations would involve the
exercise of discretion on behalf of Telewest UK, that the liquidators of
Telewest and Telewest Jersey set out detailed and comprehensive instructions to
Telewest UK as to how that discretion should be exercised. In no event, however,
shall Telewest UK be obliged to perform any such obligation to the extent that
it would, or may be likely to, prevent qualification of the Financial
Restructuring as a tax-free reorganisation for US federal income tax purposes.
Accordingly, any such obligations expressed in this Agreement to be performed by
Telewest or Telewest Jersey will be novated to Telewest UK as at the date of the
conclusion of the winding-up of Telewest and Telewest Jersey (as applicable).

 

  18. COUNTERPARTS

 

  18.1 This Agreement may be signed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

  19. NOTICES

 

  19.1 Any notice or other document to be served under this Agreement may be
delivered or sent by post or facsimile process to the party to be served as
follows:

 

Telewest Communications plc

 

Address:

    

160 Great Portland Street

London W1W 5QA

United Kingdom

Fax:

     +44 20 7299 5495

For the attention of:

     General Counsel

 

Telewest Finance (Jersey) Limited

 

Address:

    

160 Great Portland Street

London W1W 5QA

United Kingdom

Fax:

     +44 20 7299 5495

For the attention of:

     General Counsel

 

Telewest UK Limited

 

Address:

    

160 Great Portland Street

London W1W 5QA

United Kingdom

Fax:

     +44 20 7299 5495

For the attention of:

     General Counsel

 

With a copy to:

 

Address:

    

Fried, Frank, Harris, Shriver & Jacobson (London) LLP

99 City Road

London EC1Y 1AX

United Kingdom

Fax:

     +44 20 7972 9602

For the attention of:

     Timothy Peterson

 

Telewest Global, Inc.

 

Address:

    

c/o CT Corporation System

1209 Orange Street

Wilmington

Delaware 19801

United States of America

For the attention of:

     General Counsel

 

With a copy to:

 

Address:

    

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York

NY 10004

United States of America

Fax:

     +1 212 859 4000

For the attention of:

     Brad Eric Scheler

 

16



--------------------------------------------------------------------------------

The Bank of New York

 

Address:

    

101 Barclay Street

New York

NY 10286

United States of America

Fax:

     +1 212 815 5802

 

With a copy to:

 

Address:

    

Corporate Trust Administration

The Bank of New York

One Canada Square

London E14 5AL

Fax:

     +44 20 7964 4895

For the attention of:

     Trevor Blewer

 

or at such other address or facsimile number as it may have notified to the
other parties in accordance with this clause. Any notice or other document sent
by post shall be sent by prepaid first class post (if within the United Kingdom)
or by prepaid airmail (if elsewhere).

 

  19.2 In proving service of a notice or document it shall be sufficient to
prove that delivery was made or that the envelope containing the notice or
document was properly addressed and posted (either by prepaid first class post
or by prepaid airmail, as the case may be) or that the facsimile message was
properly addressed and despatched and a confirmation of transmission was
received, as the case may be.

 

  20. THIRD PARTY RIGHTS

 

  20.1 No person, other than those set out in clause 11.14, who is not a party
to this Agreement may enforce any of its terms under the Contracts (Rights of
Third Parties) Act 1999.

 

  21. GOVERNING LAW AND JURISDICTION

 

  21.1 This Agreement, in relation to which time shall be of the essence, is
governed by, and shall be construed in accordance with, the laws of England.
Each party irrevocably agrees that the courts of England are to have exclusive
jurisdiction to settle any dispute which may arise out of or in connection with
this Agreement and that, accordingly, any suit, action or proceeding arising out
of or in connection with this Agreement (together referred to as Proceedings)
may be brought in such courts. Each party irrevocably waives any objection which
it may have now or hereafter to the laying of the venue of any Proceedings in
the courts of England and any claim that any Proceedings have been brought in an
inconvenient forum.

 

  21.2 The Bank of New York appoints the General Manager at the London branch of
The Bank of New York as its agent for service of process in England in respect
of any Proceedings and undertakes that in the event of such agent ceasing so to
act it will immediately appoint another person as its agent for that purpose.
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

 

17



--------------------------------------------------------------------------------

IN WITNESS of which this Agreement has been executed as a deed and has been
delivered on the date which appears first on page 1.

 

EXECUTED and DELIVERED as a

DEED for and on behalf of

TELEWEST COMMUNICATIONS PLC

acting by [STEPHEN COOK] and

[CLIVE BURNS]

    

/s/ Stephen S. Cook

--------------------------------------------------------------------------------

director

      

secretary /s/ Clive Burns

--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a

DEED for and on behalf of

TELEWEST FINANCE (JERSEY)

LIMITED

acting by [STEPHEN COOK] and

[CLIVE BURNS]

    

/s/ Stephen S. Cook

--------------------------------------------------------------------------------

director

      

secretary /s/ Clive Burns

--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a

DEED for and on behalf of

TELEWEST UK LIMITED

acting by [STEPHEN COOK] and

[CLIVE BURNS]

    

/s/ Stephen S. Cook

--------------------------------------------------------------------------------

director

      

secretary /s/ Clive Burns

--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a

DEED for and on behalf of

TELEWEST GLOBAL, INC.

acting by [S. COOK] acting

on the authority of that company

in the presence of:

       Witness signature  /s/ Zack Wilson                                     
    

/s/ Stephen S. Cook

--------------------------------------------------------------------------------

Name  ZACK WILSON                                                              
Address  173 GOLDHURST TERRACE                           

  LONDON NW6 3ES                                         

      

EXECUTED and DELIVERED as a

DEED for and on behalf of

THE BANK OF NEW YORK

acting by [TREVOR BLEWER] acting

on the authority of that company

in the presence of:

       Witness signature  /s/ Alison Mitchell                               

/s/ Trevor Blewer

--------------------------------------------------------------------------------

Name  ALISON MITCHELL                                                  
Address  C/O ONE CANADA SQ                                          

  LONDON E14 5AL                                       

      

 

 

 

 

 

18



--------------------------------------------------------------------------------

SCHEDULE I

 

IN THE MATTER OF TELEWEST COMMUNICATIONS PLC

 

[IN THE MATTER OF TELEWEST FINANCE (JERSEY) LIMITED]

 

and

 

IN THE MATTER OF THE COMPANIES ACT 1985

 

[IN THE MATTER OF THE COMPANIES (JERSEY) LAW 1991]

 

--------------------------------------------------------------------------------

 

UNDERTAKING

 

--------------------------------------------------------------------------------

 

1 We, The Bank of New York, refer to the document containing the Explanatory
Statement presently intended to be dated 30 April 2004 and to be despatched to
certain creditors of Telewest Communications plc (“the Company”) and Telewest
Finance (Jersey) Limited (“Telewest Jersey”) and made available to certain other
persons on that date in connection with the proposed scheme of arrangement in
respect of the Company and Telewest Jersey under Section 425 of the English
Companies Act 1985 and Telewest Jersey under the Companies (Jersey) Law 1991 in
its present form or with or subject to any modification or condition approved by
the English Court [the English Court or the Jersey Court] (“the Scheme”) and
between the Company [Telewest Jersey] and certain creditors, a draft of which is
annexed hereto and marked “A”.

 

2 We, The Bank of New York, hereby IRREVOCABLY AGREE AND UNDERTAKE with the
[High Court of Justice of England and Wales] [the Royal Court of Jersey] to
perform our designated functions and comply with our obligations as Escrow Agent
respectively subject to and in accordance with the terms of the Escrow Agent
Agreement dated                  between inter alia ourselves, the Company and
Telewest Jersey.

 

 

--------------------------------------------------------------------------------

The Bank of New York

 

19